        Case 1:17-cv-01058-JB-LF Document 70 Filed 12/14/18 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO



CASSANDRA C DE BACA, as Personal Representative
of the ESTATE OF BEN C DE BACA, deceased,


        Plaintiff,

       v.                                    Cause No. 17-CV-01058 JB/LF


TOWN OF BERNALILLO, ex. rel
TOWN OF BERNALILLO POLICE DEPARTMENT;
OFFICER JEREMIAH BENJEY, sued in his individual capacity;
OFFICER SHAWN VIGIL, sued in his individual capacity;
COUNTY OF SANDOVAL, ex. rel
SANDOVAL COUNTY SHERIFF’S DEPARTMENT;
OFFICER PATRICK SEGURA, sued in his individual capacity;
SERGEANT JAMES LAPORTE, sued in his individual capacity;
Officer John Doe, 1-10, sued in their individual capacity

        Defendants.


                       JOINT MOTION TO APPROVE SETTLEMENT

       COME NOW, Defendants Town of Bernalillo, Town of Rio Rancho, and Plaintiff

Cassandra C de Baca as personal representative of the Estate of Ben C de Baca, by and through

their respective attorneys of record, and hereby jointly move the Court for approval of settlement

terms that have been agreed upon by the parties. As grounds for this Motion, these parties would

show the Court that:

       1.      These parties state that they have settled all remaining claims in the above-styled

               and numbered lawsuit, other than those against the County of Sandoval and Officer

               Patrick Segura, which were dismissed by a previous order of this Court. The parties
        Case 1:17-cv-01058-JB-LF Document 70 Filed 12/14/18 Page 2 of 4



              further state that the fair and reasonable settlement amount for the Estate of Ben C

              de Baca and his minor children, J.C., J. B., and A.C., needs approval of this Court.

       2.     The plaintiffs filed the above-styled and numbered lawsuit for wrongful death

              against the defendants as set out more fully in the Complaint filed in this matter.

       3.     A claim for damages has been asserted by Cassandra C de Baca, as the personal

              representative of the Estate of Ben C de Baca. Defendants the Town of Bernalillo

              and the Town of Rio Rancho and Plaintiff Cassandra C de Baca have agreed on

              settlement terms among and between each other. The wrongful death beneficiaries

              of the Estate include three minor children, J.C., J. B., and A.C..

       4.     Based upon the facts of this case, the parties move to have this Court approve the

              settlement on behalf of Ben C de Baca’s minor children, , J.C., J. B., and A.C..

       5.     The parties to the settlement, the Town of Bernalillo, the Town of Rio Rancho, and

              Plaintiff Cassandra C de Baca, as the personal representative of the Estate of Ben

              C de Baca, request that this matter be referred to U.S. Magistrate Judge Laura

              Fashing for approval. The parties agree to waive any objections to this referral.

              Although Defendants Board of County Commissioners of Sandoval County and

              Patrick Segura are no longer parties to the settlement agreement, they do not oppose

              the requested referral to Judge Fashing for the express and limited purpose of

              seeking court approval of the settlement agreement, and they waive any objections

              to the referral that is being requested for that limited purpose.

       WHEREFORE, the parties move the Court for approval of the terms of the settlement of

the claims which have been asserted by Cassandra C de Baca, as the personal representative of the




                                                                                                    2
        Case 1:17-cv-01058-JB-LF Document 70 Filed 12/14/18 Page 3 of 4



Estate of Ben C de Baca and Mr. C de Baca’s minor children, J.C., J. B., and A.C.. in the above-

styled and numbered case.


                                    Respectfully submitted,

                                    BRENNAN & SULLIVAN, P.A.

                             By:    /s/ Christina L. G. Brennan
                                    Christina L. G. Brennan
                                    James P. Sullivan
                                    128 East DeVargas
                                    Santa Fe, New Mexico 87501
                                    (505) 995-8514
                                    Attorneys for Defendant Town of Bernalillo

                             By:    Approved via email 12/13/18
                                    Ahmad Assed, Esq.
                                    Richard J. Moran, Esq.
                                    Ahmad Assed & Associates
                                    818 Fifth Street, NW
                                    Albuquerque, NM 87102
                                    505-246-8373
                                    aassed@assedlaw.com
                                    richard@assedlaw.com

                                    And

                                    Kevin P. Holmes, Esq.
                                    9201 Montgomery Blvd. NE
                                    Building 1, Suite 3
                                    Albuquerque, NM 87111
                                    505-433-1947
                                    kevin@holmesnm.com
                                    Attorneys for Plaintiffs


                             By:    Approved via email 12/13/18
                                    Michael Dickman
                                    Post Office Box 459
                                    Santa Fe, NM 87504
                                    505-989-9360
                                    mikedickman@yahoo.com
                                    Attorney for Defendants County of Sandoval
                                     and Officer Patrick Segura




                                                                                              3
        Case 1:17-cv-01058-JB-LF Document 70 Filed 12/14/18 Page 4 of 4



                            By:    Approved via email 12/12/18
                                   Robert W Becker, Esq.
                                   Yenson Allen & Wosick, PC
                                   4908 Alameda Blvd. NE
                                   Albuquerque, NM 87113
                                   (505) 266-3995
                                   rbecker@ylawfirm.com
                                   Attorney for Defendant James LaPorte


                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 14th day of December, 2018, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

Ahmad Assed, Esq.
Richard J. Moran, Esq.
Ahmad Assed & Associates
818 Fifth Street, NW
Albuquerque, NM 87102
505-246-8373
aassed@assedlaw.com
richard@assedlaw.com
And
Kevin P. Holmes, Esq.
9201 Montgomery Blvd. NE
Building 1, Suite 3
Albuquerque, NM 87111
505-433-1947
kevin@holmesnm.com
Attorneys for Plaintiffs

Michael Dickman
Post Office Box 459
Santa Fe, NM 87504
505-989-9360
mikedickman@yahoo.com
Attorney for Defendants County of Sandoval
 and Officer Patrick Segura

Robert W Becker, Esq.
Yenson Allen & Wosick, PC
4908 Alameda Blvd. NE
Albuquerque, NM 87113
(505) 266-3995
rbecker@ylawfirm.com
Attorney for Defendant James La Porte
                                   By:       /s/ Christina L. G. Brennan
                                             Christina L. G. Brennan

                                                                                           4
